                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ROBERT J. ESQUIVEL,                             §
                                                §
                  Plaintiff,                    §                SA-20-CV-00377-OLG
                                                §
vs.                                             §
                                                §
DAVID KENDRICK, BADGE #0567,                    §
PATROL DIVISION, SAN ANTONIO                    §
POLICE DEPARTMENT; TROOPER                      §
FNU EASTBURN, #14720, TEXAS                     §
DEPARTMENT OF PUBLIC SAFETY;                    §
TROOPER FNU BIBBY, #14593, TEXAS                §
DEPARTMENT OF PUBLIC SAFETY;                    §
TROOPER FNU WINDGATE, #13157,                   §
TEXAS DEPARTMENT OF PUBLIC                      §
SAFETY; SAN ANTONIO POLICE                      §
DEPARTMENT, TEXAS HIGHWAY                       §
PATROL DEPARTMENT OF PUBLIC                     §
SAFETY,                                         §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed civil complaint, filed

March 24, 2020 [#1]. This case was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By his

motion, Plaintiff seeks leave to proceed in forma pauperis (“IFP”) based on an inability to afford

court fees and costs. Having considered the motion and documentation provided by Plaintiff, the

Court will grant the motion to proceed IFP but order Plaintiff to file a more definite statement

regarding his factual allegations in this case before allowing service of his proposed Complaint

on Defendants.




                                                1
                                     I. Motion to Proceed IFP

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes his

income and asset information, which indicates that Plaintiff is unemployed, has three

dependents, owes $300 in child support each month, has received less than $10,000 in income in

the last 12 months, and carries significant additional debts. The information demonstrates that

Plaintiff does not have sufficient monthly resources available to pay the filing fee, and the Court

will grant the motion to proceed IFP.

                                   II. More Definite Statement

       Pursuant to 28 U.S.C. § 1915(e), the Court is empowered to screen any civil complaint

filed by a party proceeding IFP to determine whether the claims presented are (1) frivolous or

malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.2 See 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s

proposed Complaint names various officers of the San Antonio Police Department and the Texas

Department of Public Safety as Defendants. Plaintiff alleges that these individuals subjected him

to an unlawful arrest and illegal search and seizure on April 29, 2018. Plaintiff advances various



       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.

       2
         Under 28 U.S.C. § 1915(e), a court may at any time dismiss a case if it determines that
the case filed by the IFP plaintiff is frivolous or fails to state a claim but is not required to screen
non-prisoner cases at the outset. In contrast, when an IFP case is filed by a prisoner, the court is
required to screen a complaint prior to docketing or as soon as possible. See 28 U.S.C. §
1915A(a).
                                                   2
constitutional claims under Section 1983, such as a violation of his First Amendment right to free

speech, Fourth Amendment right to be free from unlawful search and seizure, Fifth Amendment

right to due process, Eighth Amendment right to be free from cruel and unusual punishment, and

Fourteenth Amendment right to equal protection. Yet aside from complaining generally of an

arrest, the seizure of his property, and property damage to his passenger window, Plaintiff does

not provide facts as to the unlawful actions taken by each Defendant. In order to determine

whether Plaintiff has alleged a plausible claim for a violation of his constitutional rights under

Section 1983, the Court will order Plaintiff to file a more definite statement clarifying the factual

allegations underlying this lawsuit.

                                         III. Conclusion

       IT IS THEREFORE ORDERED that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefore, and the Clerk shall,

until further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

Service upon Defendant should be withheld pending this Court’s review under § 1915(e).

       IT IS FURTHER ORDERED that within 21 days of this Order (on or before April

21, 2020), Plaintiff shall file a More Definite Statement of the claims he seeks to present to this

Court. Plaintiff is reminded to keep his statement “short and plain,” detailing only the facts

relevant to his claims. See Fed. R. Civ. P. 8(a)(2). In this More Definite Statement, Plaintiff

must address the following questions:

           1. Please provide a brief summary of your arrest on April 29, 2018. Why were you
              initially stopped? What happened upon the initial traffic stop? How did this stop
              become an arrest? Which officers were involved? Were you taken to the police
              station? Were you jailed? If so, for how long and under what conditions?

                                                 3
            2. You allege damage to your property and vehicle. Please describe in more detail
               what happened that caused the damage to your property and vehicle and which
               officers were involved. What did each involved officer do that caused the
               damage?

            3. You allege cruel and unusal punishment. Your motion indicates you are not
               currently incarcerated. When were you released from jail? Were you ever
               charged formally with a crime related to your arrest? If so, what was the crime
               and how was the charge resolved? Were you sentenced for a crime? Did you
               ever serve time in a jail or prison as part of a sentence? Please describe what you
               believe to be the cruel and unusual punishment to which you were subjected.

            4. You allege a violation of your right to free speech? How was your speech
               limited? Which officers took actions that limited your right to free speech?


            5. You allege a violation of due process? What process do you allege you were
               entitled to receive but did not? Which officers were involved in this claim?


            6. Please list each of the named officers in your Complaint and describe in several
               sentences all the acts each officer did that were wrongful and how they caused
               you injury.


         Plaintiff shall include the following declaration at the end of his more definite statement:


            I declare, under penalty of perjury under the laws of the United States of America,
    that the foregoing is true and correct.

                                        Executed on this day of 2020.

                                       ____________________
                                       Signature of Plaintiff




         If Plaintiff fails to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiff does not wish to file a more definite statement,

he may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).

                                                   4
IT IS SO ORDERED.

SIGNED this 31st day of March, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                       5
